Citation Nr: 1223842	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  96-41 249A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Ft. Harrison, Montana


THE ISSUES


1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for sores of the mouth, to include herpes simplex.  

4.  Entitlement to an initial compensable rating for mild osteoarthritis of the left knee prior to January 5, 2010.

5.  Entitlement to an initial compensable rating for mild osteoarthritis of the right knee prior to January 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1995.  His Form DD-214 for this period indicates that prior to April 1992, he had 3 months and 5 days of active service.  His service treatment records indicate that he had an enlistment examination on May 26, 1987, and received treatment through September 10, 1987.  At his December 1996 personal hearing, the Veteran testified that he served in the Marines Corp prior to 1992.  Personnel records also show that he had service with the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for a chronic low back condition, a corneal abrasion, and herpes simplex.  Although the Veteran currently resides in the State of New York, the RO in Ft. Harrison, currently retains jurisdiction of his claim file.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Although he has identified the claimed disability by differing "diagnoses," the Veteran has been consistently claiming that he suffers sores on his mouth.  In light of the foregoing, the Veteran's claim of service connection for herpes simplex has been recharacterized as shown on the title page.  

In December 1996, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In September 2008 and August 2010, the Board remanded the Veteran's current claim of service connection for a left eye disability for additional development, which has been accomplished.  

The December 1995 rating decision also denied service connection for right and left knee disabilities and asthma and those issues were addressed in the prior Board remands.  In a December 1, 2011, rating decision the Appeals Management Center (AMC) granted service connection for asthma, mild intermittent, with a 0 percent rating effective July 25, 1995, and mild osteoarthritis of the left and right knees, with separate 0 percent evaluations effective July 25, 1995, and separate 10 percent ratings effective January 5, 2010.  In a December 22, 2011, rating decision, the AMC increased the rating for asthma to 10 percent, effective July 25, 1995.  

In a March 2012, statement the Veteran disagreed with the effective date assigned to those disabilities.  He contended that his asthma should be rated 10 percent back to 1995, and that if it were, he would close his appeal.  The December 22, 2011, rating decision accomplished that.  Thus, he has been granted the full benefits he sought, and this issue is not before the Board.  

In February 2012, the Board received additional lay and medical evidence from the Veteran.  In May 2012 the Veteran's representative waived his right to have the agency of original jurisdiction consider this evidence in the first instance.  Thus, a remand pursuant to 38 C.F.R. § 20.1304 (2011) is not necessary.  In June 2012, the Board received additional medical evidence regarding his low back claim from the Veteran, which did not include any statement waiving his right to have the agency of original jurisdiction to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

Finally, it is noted that the Veteran's STRs from his period of active service in 1987, were received by the Board on February 24, 2009, which was prior to the August 2010 Board remand requesting that the Veteran's STRs and personnel records prior to April 1992 be obtained by the AMC/RO.  In response to an October 2008 request by the AMC/RO to the National Personnel Records Center for the any personnel or STRs dated prior to April 1992, it was noted that the entire "AMF meds and complete copy of record" was mailed.  A completion date of February 6, 2009, was noted.  Thus, given that the Veteran's STRs prior to 1992, have been obtained and the length of his service in 1987 has been determined, the Board finds that its August 2010 remand instructions have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a low back disability and sores of the mouth and initial compensable ratings for mild osteoarthritis of the left and right knees prior to January 5, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic left eye disability did not occur during service, and a preponderance of the competent evidence is against a finding that the current left eye disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current 38 U.S.C.A. § 5103(a) requirements in 2000.  Where the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2006 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently re-adjudicated in a January 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs), including STRs from 1987, Army National Guard medical records, and all identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Numerous VA examinations have been conducted to assess nature and etiology of the Veteran's claimed left eye disability; the most recent examiners who conducted examinations and offered opinions as to the etiology of the claimed disability in January 2010 examinations and subsequent addendum opinions noted a review of the Veteran's claim file, elicited a history from the Veteran, conducted appropriate physical and ophthalmologic examinations, and provided a rationale for their medical opinions; thus the record does not reflect that the January 2010 examination and subsequent addendum opinions are inadequate; nor does the Veteran or his representative contend this.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a left eye disability, which he claims began in service when he experienced an abrasion to his eye.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is not generally established for refractive error of the eye as it also is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Thus, in the absence of some event of trauma, refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized. 38 C.F.R. §§ 3.303(c), 4.9.  See also Browder v. Brown, 5 Vet. App. 268 (1993).  However, in this case the Veteran is claiming that his left eye disability is due to in-service trauma and not to refractive error such as myopia and presbyopia.  

October 1993 STRs note the Veteran complained of trauma to his left eye two days ago due to unknown causes during an accident in the woods.  The treating clinician noted that visual acuity could not be obtained due to eye contractions.  An assessment of left eye large corneal abrasion was given.  Subsequent October 1993 STRs note that the Veteran was given a left eye patch.  January 1994 STRs note that the Veteran had a corneal abrasion in October 1993 and was still having blurriness, pain, and excessive tears.  It was noted that the Veteran was negative for a corneal abrasion on examination.  Additional January 1994 STRs notes that the Veteran was given an assessment of left eye pain; etiology unknown.  March 1995 STRs note that the Veteran was given an impression of healed injury of the left cornea.  

Clinical evaluation of the Veteran's eyes during his June 1995 separation examination revealed that his eyes were normal and that an ophthalmoscopic examination revealed no corneal scar.  On his Report of Medical History, the Veteran reported that he then had, or has had, "eye trouble."  The examining clinician noted on the Report of Medical History that the Veteran was stabbed in the left eye in 1993 by his wife, and has a corneal scar.  The Board notes that the separation examination contains conflicting evidence as to whether the Veteran had a corneal scar on separation from service, however given that clinical evaluation found that his eyes were normal, ophthalmoscopic examination revealed no corneal scar, and no left eye disability was diagnosed, the Board finds that the Veteran did not have a chronic left eye disability on separation from service.  This finding is supported by a VA examination conducted in September 1995, approximately 3 months after separation from service.  It notes that about a "year ago" the Veteran had an abrasion.  He was patched and this apparently healed without any significant scarring.  An examination of the Veteran's eyes revealed no corneal scarring.  An impression of previous abrasion of the left eye that healed without any obvious scarring was given.  

A July 1996 VA examination report notes that the Veteran allegedly was stabbed in the left eye producing a corneal scar.  He described adhesion of the left lid to the eyeball in dry weather.  Physical examination revealed that the Veteran's eyes were normal with no presently evident corneal scar; normal fundi and extraocular motions.  An impression of history of alleged stab wound of the left eye without residuals was given.  

Clinical evaluation during an April 2004 National Guard examination revealed that the Veteran's eyes were normal and the Veteran had a ophthalmoscopic examination, which was also normal.  

A June 1, 2006, private medical opinion from Dr. K.F. notes that the Veteran was in the Marine Corps and as a result suffered several injuries he is concerned about, including a corneal scar.  The Veteran has a documented corneal scar in his left eye he got when was in war games and ran into a wire.  He has diminished vision in his left eye and suffers from a dry eye, and uses eye drops to lubricate his eye frequently.  

A second June 1, 2006, private medical opinion from Dr. K.F. notes that the Veteran has a corneal scar and that Veteran's injury was obtained in the military.  

A June 16, 2006, private medical opinion from Dr. K.F. notes that the Veteran suffered a left eye corneal abrasion and tear during service.  He had a corneal tear, which has healed.  It has left him with much discomfort for which he has to use eye drops.  

A VA examination was conducted in January 2010.  The examiner, who is an optometrist, noted a review of the Veteran's claim file.  The Veteran reported that his vision is not as good in the left eye since it was lacerated by a wire, and that his left eye seizes up, has pain, and tears in the morning.  Examination of the eye, including visual acuity testing and slit lamp testing, was conducted.  The examiner noted that the Veteran sustained an eye injury in October 1993, which was diagnosed as a corneal abrasion.  Current evaluation revealed best corrected visual acuities of 20/20 in his right eye and 20/30 in the left eye; corneas were clear with no signs of scarring.  The Veteran had been diagnosed with significant astigmatism resulting in reduced acuities.  He was also diagnosed with a history of corneal abrasion, which healed without complication or scarring noted on examination.  He has also been diagnosed with chronic dry eyes, which would account for current symptoms.  The above diagnosis does not result in visual field loss.  

An addendum opinion was provided in July 2011.  The examiner, who is a medical doctor, noted a review of the claim file, and discussed the Veteran's STRs noting his left eye injury and the contemporaneous treatment and the January 2010 VA examination, which found no corneal scarring, a dry eye syndrome, and astigmatism, both of which had no ethological relationship to the history of a healed left corneal abrasion.  Therefore, based on all the available evidence, the Veteran's current eye condition is not related to his history of a left corneal abrasion during service, which healed.  

A July 21, 2011, addendum opinion, by an optometrist noted that he reviewed the January 2010 examination and July 2011 addendum opinion and concurs with the assessment provided by the July 2011 examiner.  

The Veteran claims that his current left eye disability began during service.  The Veteran is competent to report symptoms of blurry or decreased vision, eye pain, and dry or tearing eyes during or after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to attribute these claimed symptoms to his left eye injury during service or to his currently diagnosed left eye condition as he lacks any medical training.  See Layno, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  While the Veteran is competent to report symptoms, he is not competent to attribute such symptoms to his in-service injury as his claimed left eye disability cannot be diagnosed by its unique and readily identifiable features.  See Barr, supra.  Thus, although he is credible in reporting a continuity of his left eye symptoms, he is not competent to attribute them to his in-service eye injury, and therefore his lay statements are assigned no probative value regarding the onset or etiology of his current left eye disability.  

The Board notes that the claims file contains differing medical opinions as to whether the Veteran's claimed left eye disability is related to service.  It is the responsibility of the Board to assess the weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

The June 2006 private medical opinions from Dr. K.F. attribute the Veteran's diminished vision in his left eye, pain, and dry left eye to his in-service left eye injury.  

A medical opinion that contains only data and conclusions without any supporting analysis or medical rational is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Similarly, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. K.F.'s opinions are of limited probative value because they provide no rationale or other explanation as to why the Veteran's left eye corneal tear, which Dr. K.F. acknowledges healed, causes his current left eye disability, to include decreased visual acuity.  Thus, because these medical opinions lack supporting analysis or medical rationale and are unsupported and unexplained, they are of limited probative value regarding he etiology of the Veteran's claimed left eye disability.  See Id.  

Conversely, the January 2010 VA examiner and subsequent July 2011 VA examiners, provided detailed medical rationales for their conclusions that the Veteran's current left eye disability is not related to his in-service eye injury that healed without scarring.  Therefore, the Board assigns great probative weight regarding the etiology of the Veteran's claimed left eye disability to these VA opinions.  See Id.  

The negative evidence outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed left eye disability.  See Layno, supra.  As discussed above, the Veteran's claims as to a continuity of left eye symptoms such as decreased visual acuity, dry eyes, and eye pain are credible, however, the Veteran is not competent to attribute these symptoms to his currently diagnosed left eye disability.  Thus, his views and those of Dr. K.F. are far outweighed by the competent and credible evidence of record showing that although the Veteran suffered a corneal abrasion during service, he did not have a chronic left eye disability on separation from service, and the opinions provided by the VA examiners of record who found that the Veteran's current left eye disability is not related to service.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claim for a left eye disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

ORDER

Entitlement to service connection for a left eye disability is denied.  


REMAND

A.  Service Connection for a Low Back Disability Claim

The Veteran seeks service connection for a low back disability.  He claims that his injury occurred while moving General Purpose (GP) tents during service and that the injury has left him with constant severe lower back pain.  

In June 2012, the Veteran submitted additional medical evidence directly to the Board, and did not include any statement waiving his right to have the agency of original jurisdiction to consider this evidence in the first instance.  That additional evidence should be reviewed on remand.  38 C.F.R. § 20.1304.  

June 25, 1994, STRs note that the Veteran was lifting a GP tent and reported that he felt like his back was like a rubber band and came apart.  Objectively the Veteran had pain on palpitation and soreness to the median lower back.  He was unable to tolerate examination.    June 27, 1994, STRs from Camp Kinser Medical Clinic note that the Veteran complained of back pain for three days and injured it taking down tents.  An assessment of lower back pain was given, and it was noted he was to take medication, return is symptoms worsen, and be on light duty for 14 days.  Clinical evaluation during his June 1995 separation examination revealed that his spine was normal, but the Veteran indicated on his Report of Medical History that he "has had, or then did have," recurrent back pain.  He noted that he was treated at Okinawa Camp Kinser Medical for a back injury in 1994.  The examining clinician noted that the Veteran had a history of recurrent back pain that started in Okinawa.  

The report of September 1995 VA examination included the Veteran's report that he strained his back several months ago and had acute low back pain.  The diagnosis impression was low back pain, "probably acute muscular strain type pain."  

A January 1996 National Guard enlistment examination notes that clinical evaluation of the Veteran's spine was normal, and the Veteran denied that he then had, or has had, recurrent back pain.  

A July 1996 VA examination notes that the Veteran complained of low back pain with onset during training exercises.  The Veteran reported it bothers him all the time except when lying down and has improved with the use of painkillers.  Following physical examination, the diagnostic impression was low back pain with "probable" association with ligamentous strain was given.  

An April 2004 examination conducted for retention in the National Guard notes that the Veteran's spine was normal, and that the Veteran denied recurrent back pain or any back problems.  

A VA examination was conducted in January 2010.  The examiner noted his STRs indicating a low back injury while he was in Okinawa and that he was given limited duty for 2 weeks.  The Veteran reported that he has pain his back that comes and goes, and which is relieved by laying down.  A physical examination was conducted, and it was noted that in light of the contrast between observations before and after the examination, the examiner could not offer an opinion without resorting to speculation.  

In a July 2011 addendum again reviewed the claim file.  The Veteran was seen on June 25, 1994, for mechanical low back pain and again two days later for a lower back strain.  On discharge examination in June 1995, it was noted he had a back injury, but his spine was normal on examination.  During examination in January 2010, he had no back pain problems while undressing and clearly was exaggerating his pain responses.  Based on all of this it is more than likely that his back injury during service was transient and self limiting; most likely a lumbar muscle strain and it is less likely that his current low back condition is due to service.  

It appears that the July 2011 VA opinion is premised in part on the fact that the Veteran's in-service back injury was transient; however, the examiner did not discuss the Veteran's September 1995 and July 1996 VA examinations, which suggests that the Veteran's low back pain continued after service and during the pendency of his service connection claim.  

Therefore, a new VA medical examination and opinion regarding the nature and etiology of the Veteran's claimed low back disability must be obtained prior to adjudication of his claim.  See 38 C.F.R. § 3.159 (c).  The examiner should consider the complaints in service, normal findings at separation, and the significance to the diagnoses at the September 1995 and July 1996 VA examinations of low back pain, "probably" acute and "probable association with" strain. 

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

B.  Service Connection for Mouth Sores Claim

The Veteran seeks service connection for mouth sores, to include herpes simplex.  In a July 2006 written statement the Veteran reported that he started getting cold sores after enlistment.  

Undated STRs note that Veteran had a HSV-1 outbreak and had ulcers of his mouth; he was given Zovirax.  During his June 1995, separation examination clinical evaluation revealed that his mouth, skin, and genitourinary system were normal, and the Veteran reported that he did not then have, nor has he had, venereal disease.  

A January 2010 VA examination report notes that the Veteran reported that at one time he was treated for oral ulcers felt possibly to be HSV-1 with Zovirax, but there is no date on the note and no culture was done.  These could have been aphthous ulcers.  The STRs make no mention of genital herpes and the Veteran denies any genital herpes.  He reported that he has sores on his lips about once a month.  Following a physical examination, the Veteran was given an assessment of no oral herpes simplex found.  A September 2010 addendum opinion notes that it cannot be determined whether this had its onset during service without resorting to speculation because the record is not clear.  Moreover, what he is complaining about are sores at the angles of his mouth, which is angular cheilitis, otherwise known as perlèche, and not herpes simplex.  

As noted by the Veteran's representative, the recent VA examination is inadequate because it does not address whether the Veteran's recurrent mouth sores are manifestations of angular cheilitis, herpes simplex, or sores resulting from any other underlying pathology, which had its onset during, or is otherwise related to, service.  Given that the Veteran's STRs show that he had ulcers of his mouth during service, he has reported that he has recurrent mouth sores or ulcers, and the VA examination is inadequate, a new VA examination regarding the etiology of the Veteran's claimed mouth sores is required.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

C.  Increased Rating Claims

The Veteran seeks initial compensable ratings for mild osteoarthritis of the left and right knees prior to January 5, 2010.  

The Veteran's March 2012 statement is a notice of disagreement (NOD) regarding the December 2011 rating decision.  The Veteran's appeal originates from the December 2011 rating decision that granted service connection and he is appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The rating action on appeal assigned staged ratings for the Veteran's knee disabilities; however, the claim for higher ratings before the effective date of the increase are at issue.  The claims are as noted on the title page.  

As the Veteran submitted an NOD, VA is obligated to furnish him a statement of the case (SOC) regarding these issues, which was not done.  See 38 C.F.R. § 19.26.  Thus, these claims must be remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed low back disability.  The examiner should conduct a thorough physical examination and conduct all necessary medical imaging and testing.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any currently diagnosed back disability had its onset during, or is otherwise related to, service.  

In providing the opinion, the examiner should specifically discuss the Veteran's STRs, including January 1996 and April 2004 Army National Guard examinations, which indicate that the Veteran's spine was normal and he denied having recurrent back pain.  The examiner should also specifically comment on the significance of the low back pain diagnosed in the September 1995 and July 1996 VA examination reports and indicate whether those diagnosed represent any underlying chronic pathology, and if so, to provide a diagnosis relating to that pathology.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed mouth sores, to include herpes simplex.  The examiner should conduct a thorough physical examination and conduct all necessary medical testing.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's mouth sores, which he has reported occur once a month, regardless of whether they are caused by herpes simplex or some other underlying pathology, had their onset during, or are otherwise related to, service.  The examiner is to specifically discuss the Veteran's STRs.

3.  Issue a statement of the case (SOC) regarding the issues of entitlement to initial compensable ratings for mild osteoarthritis of the left and right knees prior to January 5, 2010.  The issues should be certified to the Board only if a timely Form 9 substantive appeal is received.

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated, and the RO/AMC should specifically discuss the medical records received by the Board in June 2012 indicating treatment for the Veteran's low back.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


